United States Court of Appeals
                   FOR THE EIGHTH CIRCUIT



    No. 96-2881



Michael C. Liddell, a minor,* by
Minnie Liddell, his mother and
                            *   next
friend; Kendra Liddell, a minor,
                            *
by Minnie Liddell, her mother
                            * and next
friend; Minnie Liddell; Roderick
                            *       D.
LeGrand, a minor, by Lois LeGrand,
                            *
his mother and next friend; *Lois
LeGrand; Clodis Yarber, a minor,
                            *       by
Samuel Yarber, his father and
                            * next
friend; Samuel Yarber; Earline
                            *   Caldwell;
Lillie Caldwell; Gwendolyn Daniels;
                            *
National Association for the*
Advancement of Colored People;
                            *
United States of America; * Appeals From the United
States
                            * District Court for the
    Plaintiffs-Appellees; * Eastern       District   of
Missouri.
                            *
City of St. Louis;          *
                            *
                 Plaintiff; *
                            *
    v.                      *
                            *
The Board of Education of the
                            * City of
St. Louis; Hattie R. Jackson,
                            * President,
Board of Education of the City
                            *   of St.
Louis; Rev. Earl E. Nance, Jr.,
                            *     a
member of the Board of Education
                            *       of
the City of St. Louis; Renni* B. Shuter,
a member of the Board of Education;
                             *
of the City of St. Louis; Paula
                             *     V.
Smith, a member of the Board* of Educa-
tion of the City of St. Louis;
                             *   Dr. Albert
D. Bender, Sr., a member of *the Board
of Education of the City of *St. Louis;
Eddie G. Davis, a member of *the Board
of Education of the City of *St. Louis;
Dr. John P. Mahoney, a member* of the
Board of Education of the City
                             *   of St.
Louis; Marybeth McBryan, a member
                             *
of the Board of Education of* the City
of St. Louis; Thomas M. Nolan,
                             *   a
member of the Board of Education
                             *      of
the City of St. Louis; William
                             *   Purdy, a
member of the Board of Education
                             *      of
the City of St. Louis; Robbyn* G. Wahby,
a member of the Board of Education
                             *         of
the City of St. Louis; Madye* Henson
Whithead, a member of the Board
                             *      of
Education of the City of St.* Louis;
Dr. Cleveland Hammonds, Jr.,* Super-
intendent of      Schools for* the City of St.
Louis;                       *
                             *
       Defendants-Appellees;*
                             *
Ronald Leggett, St. Louis Collector
                             *          of
Revenue;                     *
              Defendant;     *
                             *
State of Missouri; Mel Carnahan,
                             *
Governor of the State of Missouri;
                             *
Jeremiah (Jay) W. Nixon, Attorney
                             *
General; Bob Holden, Treasurer;
                             *
Richard A. Hanson, Commissioner
                             *      of
Administration; Robert E. Bartman,
                             *




                            2
Commissioner of Education; Missouri
                            *
State Board of Education, and
                            * its
members; Thomas R. Davis; Gary
                            *   M.
Cunningham; Sharon M. Williams;
                            *
Peter F. Herschend; Jacqueline
                            *   D.
Wellington; Betty E. Preston;
                            * Russell V.
Thompson; Rice Pete Burns; *
                            *
      Defendants-Appellees; *
                            *
Special School District of St.
                            *   Louis
County;                     *
                            *
        Defendant-Appellant;*
                            *
Affton Board of Education; Bayless
                            *
Board of Education; Brentwood
                            * Board
of Education; Clayton Board *of
Education; Ferguson-Florissant
                            *   Board
of Education; Hancock Place *Board of
Education; Hazelwood Board of
                            *
Education; Jennings Board of* Education;
Kirkwood Board of Education;* LaDue
Board of Education; Lindbergh
                            * Board of
Education; Maplewood-Richmond
                            *
Heights Board of Education; *Mehlville
Board of Education; Normandy* Board
of Education; Parkway Board *of
Education; Pattonville Board* of Educa-
tion; Ritenour Board of Education;
                            *
Riverview Gardens Board of Education;
                            *
Rockwood Board of Education;*
University City Board of Education;
                            *
Valley Park Board of Education;
                            *
Webster Groves Board of Education;
                            *
Wellston Board of Education;* St. Louis
County; Buzz Westfall, County
                            *




                           3
Executive; James Baker, Director
                             *    of
Administration, St. Louis County,
                             *
Missouri; Robert H. Peterson,* Collector
of St. Louis County "Contract* Account,"
St. Louis County, Missouri; *
                             *
             Defendants;     *
                             *
The St. Louis Career Education
                             *
District;                    *
                             *
          Defendant-Appellee;*
                             *
St. Louis Teachers' Union, Local
                             *    420,
AFT, AFL-CIO;                *
                             *
        Intervenor Below. *


    No. 96-3259


Michael C. Liddell, a minor,* by
Minnie Liddell, his mother and
                            *   next
friend; Kendra Liddell, a minor,
                            *
by Minnie Liddell, her mother
                            * and next
friend; Minnie Liddell; Roderick
                            *     D.
LeGrand, a minor, by Lois LeGrand,
                            *
his mother and next friend; *Lois
LeGrand; Clodis Yarber, a minor,
                            *     by
Samuel Yarber, his father and
                            * next
friend; Samuel Yarber; Earline
                            *   Caldwell;
Lillie Caldwell; Gwendolyn Daniels;
                            *
National Association for the*
Advancement of Colored People;
                            *
United States of America; *




                            4
    Plaintiffs-Appellees;    *
                             *
City of St. Louis;           *
                             *
                 Plaintiff; *
                             *
     v.                      *
The Board of Education of the* City of
St. Louis; Hattie R. Jackson,* President,
Board of Education of the City
                             *   of St.
Louis; Rev. Earl E. Nance, Jr.,
                             *     a
member of the Board of Education
                             *       of
the City of St. Louis; Renni* B. Shuter,
a member of the Board of Education;
                             *
of the City of St. Louis; Paula
                             *     V.
Smith, a member of the Board* of Educa-
tion of the City of St. Louis;
                             *   Dr. Albert
D. Bender, Sr., a member of *the Board
of Education of the City of *St. Louis;
Eddie G. Davis, a member of *the Board
of Education of the City of *St. Louis;
Dr. John P. Mahoney, a member* of the
Board of Education of the City
                             *   of St.
Louis; Marybeth McBryan, a member
                             *
of the Board of Education of* the City
of St. Louis; Thomas M. Nolan,
                             *   a
member of the Board of Education
                             *       of
the City of St. Louis; William
                             *   Purdy, a
member of the Board of Education
                             *       of
the City of St. Louis; Robbyn* G. Wahby,
a member of the Board of Education
                             *          of
the City of St. Louis; Madye* Henson
Whithead, a member of the Board
                             *      of
Education of the City of St.* Louis;
Dr. Cleveland Hammonds, Jr.,* Super-
intendent of      Schools for* the City of St.
Louis; Ronald Leggett, St. Louis
                             *




                            5
Collector of Revenue;       *
                            *
            Defendants;     *
                            *
State of Missouri; Mel Carnahan,
                            *
Governor of the State of Missouri;
                            *
Jeremiah (Jay) W. Nixon, Attorney
                            *
General; Bob Holden, Treasurer;
                            *
Richard A. Hanson, Commissioner
                            *      of
Administration; Robert E. Bartman,
                            *
Commissioner of Education; Missouri
                            *
State Board of Education, and
                            * its
members; Thomas R. Davis; Gary
                            *   M.
Cunningham; Sharon M. Williams;
                            *
Peter F. Herschend; Jacqueline
                            *   D.
Wellington; Betty E. Preston;
                            * Russell V.
Thompson; Rice Pete Burns; *
                            *
      Defendants-Appellees; *
                            *
Special School District of St.
                            *   Louis
County;                     *
                            *
                      Defendant;
                            *
                            *
Affton Board of Education; Bayless
                            *
Board of Education; Brentwood
                            * Board
of Education; Clayton Board *of
Education;                  *
                            *
     Defendants-Appellants; *
                            *
                            *
Ferguson-Florissant Board of* Education;
                            *
             Defendant;     *




                           6
                            *
Hancock Place Board of Education;
                            *
Hazelwood Board of Education;
                            *
                            *
     Defendants-Appellants; *
                            *
Jennings Board of Education;*
                            *
             Defendant;     *
                            *
Kirkwood Board of Education;* LaDue
Board of Education; Lindbergh
                            * Board of
Education;                  *
                            *
     Defendants-Appellants; *
                            *
Maplewood-Richmond Heights Board
                            *
of Education;               *
                            *
             Defendant;     *
                            *
Mehlville Board of Education;
                            *
                            *
        Defendant-Appellant;*
                            *
Normandy Board of Education;* Parkway
Board of Education;         *
                            *
            Defendants;     *
                            *
Pattonville Board of Education;
                            *    Ritenour
Board of Education;         *
                            *
     Defendants-Appellants; *
                            *
Riverview Gardens Board of Education;
                            *
                            *
             Defendant;     *




                            7
                             *
Rockwood Board of Education;*
                             *
        Defendant-Appellant;*
                             *
University City Board of Education;
                             *
                             *
              Defendant;     *
                             *
Valley Park Board of Education;
                             *
Webster Groves Board of Education;
                             *
                             *
     Defendants-Appellants; *
                             *
Wellston Board of Education;* St. Louis
County; Buzz Westfall, County*
Executive; James Baker, Director
                             *    of
Administration, St. Louis County,
                             *
Missouri; Robert H. Peterson,* Collector
of St. Louis County "Contract* Account,"
St. Louis County, Missouri; *
                             *
             Defendants;     *
                             *
The St. Louis Career Education
                             *
District;                    *
                             *
          Defendant-Appellee;*
                             *
St. Louis Teachers' Union, Local
                             *    420,
AFT, AFL-CIO;                *
                             *
        Intervenor Below. *



    No. 96-3265




                            8
Michael C. Liddell, a minor,* by
Minnie Liddell, his mother and
                            *   next
friend; Kendra Liddell, a minor,
                            *
by Minnie Liddell, her mother
                            * and next
friend; Minnie Liddell; Roderick
                            *       D.
LeGrand, a minor, by Lois LeGrand,
                            *
his mother and next friend; *Lois
LeGrand; Clodis Yarber, a minor,
                            *       by
Samuel Yarber, his father and
                            * next
friend; Samuel Yarber; Earline
                            *   Caldwell;
Lillie Caldwell; Gwendolyn Daniels;
                            *
National Association for the*
Advancement of Colored People;
                            *
United States of America; City
                            *   of St.
Louis;                      *
                            *
                Plaintiffs; *
                            *
         v.                 *
                            *
The Board of Education of the
                            * City of
St. Louis;                  *
                            *
        Defendant-Appellant;*
                            *
Hattie R. Jackson, President,
                            * The
Board of Education of the City
                            *   of St.
Louis; Rev. Earl E. Nance, Jr.,
                            *     a
member of the Board of Education
                            *       of
the City of St. Louis; Renni* B. Shuter,
a member of the Board of Education;
                            *
of the City of St. Louis; Paula
                            *     V.
Smith, a member of the Board* of Educa-
tion of the City of St. Louis;
                            *   Dr. Albert
D. Bender, Sr., a member of *the Board




                            9
of Education of the City of *St. Louis;
Eddie G. Davis, a member of *the Board
of Education of the City of *St. Louis;
Dr. John P. Mahoney, a member* of the
Board of Education of the City
                             *   of St.
Louis; Marybeth McBryan, a member
                             *
of the Board of Education of* the City
of St. Louis; Thomas M. Nolan,
                             *   a
member of the Board of Education
                             *      of
the City of St. Louis; William
                             *   Purdy, a
member of the Board of Education
                             *      of
the City of St. Louis; Robbyn* G. Wahby,
a member of the Board of Education
                             *         of
the City of St. Louis; Madye* Henson
Whithead, a member of the Board
                             *     of
Education of the City of St.* Louis;
Dr. Cleveland Hammonds, Jr.,* Super-
intendent of      Schools for* the City of St.
Louis; Ronald Leggett, St. Louis
                             *
Collector of Revenue;        *
                             *
            Defendants;      *
                             *
State of Missouri; Mel Carnahan,
                             *
Governor of the State of Missouri;
                             *
Jeremiah (Jay) W. Nixon, Attorney
                             *
General; Bob Holden, Treasurer;
                             *
Richard A. Hanson, Commissioner
                             *      of
Administration; Robert E. Bartman,
                             *
Commissioner of Education; Missouri
                             *
State Board of Education, and* its
members; Thomas R. Davis; Gary
                             *   M.
Cunningham; Sharon M. Williams;
                             *
Peter F. Herschend; Jacqueline
                             *   D.
Wellington; Betty E. Preston;* Russell V.
Thompson; Rice Pete Burns; *




                            10
      Defendants-Appellees; *
                            *
Special School District of St.
                            *   Louis
County;                     *
                            *
             Defendant;     *
                            *
Affton Board of Education; Bayless
                            *
Board of Education; Brentwood
                            * Board
of Education; Clayton Board *of
Education; Ferguson-Florissant
                            *   Board
of Education; Hancock Place *Board of
Education; Hazelwood Board of
                            *
Education; Jennings Board of* Education;
Kirkwood Board of Education;* LaDue
Board of Education; Lindbergh
                            * Board of
Education; Maplewood-Richmond
                            *
Heights Board of Education; *Mehlville
Board of Education; Normandy* Board
of Education; Parkway Board *of
Education; Pattonville Board* of Educa-
tion; Ritenour Board of Education;
                            *
Riverview Gardens Board of Education;
                            *
Rockwood Board of Education;*
University City Board of Education;
                            *
Valley Park Board of Education;
                            *
Webster Groves Board of Education;
                            *
Wellston Board of Education;* St. Louis
County; Buzz Westfall, County
                            *
Executive; James Baker, Director
                            *     of
Administration, St. Louis County,
                            *
Missouri; Robert H. Peterson,
                            * Collector
of St. Louis County "Contract
                            * Account,"
St. Louis County, Missouri; *
                            *
            Defendants;     *




                           11
The St. Louis Career Education
                             *
District;                    *
                             *
          Defendant-Appellee;*
                             *
St. Louis Teachers' Union, Local
                             *   420,
AFT, AFL-CIO;                *
                             *
        Intervenor Below. *



    No. 96-3267


Michael C. Liddell, a minor,* by
Minnie Liddell, his mother and
                            *   next
friend; Kendra Liddell, a minor,
                            *
by Minnie Liddell, her mother
                            * and next
friend; Minnie Liddell; Roderick
                            *     D.
LeGrand, a minor, by Lois LeGrand,
                            *
his mother and next friend; *Lois
LeGrand; Clodis Yarber, a minor,
                            *     by
Samuel Yarber, his father and
                            * next
friend; Samuel Yarber; Earline
                            *   Caldwell;
Lillie Caldwell; Gwendolyn Daniels;
                            *
National Association for the*
Advancement of Colored People;
                            *
United States of America; *
                            *
    Plaintiffs-Appellees; *
                            *
City of St. Louis;          *
                            *
                 Plaintiff; *
                            *
         v.                 *




                           12
The Board of Education of the* City of
St. Louis; Hattie R. Jackson,* President,
Board of Education of the City
                             *   of St.
Louis; Rev. Earl E. Nance, Jr.,
                             *     a
member of the Board of Education
                             *       of
the City of St. Louis; Renni* B. Shuter,
a member of the Board of Education;
                             *
of the City of St. Louis; Paula
                             *     V.
Smith, a member of the Board* of Educa-
tion of the City of St. Louis;
                             *   Dr. Albert
D. Bender, Sr., a member of *the Board
of Education of the City of *St. Louis;
Eddie G. Davis, a member of *the Board
of Education of the City of *St. Louis;
Dr. John P. Mahoney, a member* of the
Board of Education of the City
                             *   of St.
Louis; Marybeth McBryan, a member
                             *
of the Board of Education of* the City
of St. Louis; Thomas M. Nolan,
                             *   a
member of the Board of Education
                             *       of
the City of St. Louis; William
                             *   Purdy, a
member of the Board of Education
                             *       of
the City of St. Louis; Robbyn* G. Wahby,
a member of the Board of Education
                             *          of
the City of St. Louis; Madye* Henson
Whithead, a member of the Board
                             *      of
Education of the City of St.* Louis;
Dr. Cleveland Hammonds, Jr.,* Super-
intendent of      Schools for* the City of St.
Louis; Ronald Leggett, St. Louis
                             *
Collector of Revenue;        *
                             *
            Defendants;      *
                             *
State of Missouri; Mel Carnahan,
                             *
Governor of the State of Missouri;
                             *
Jeremiah (Jay) W. Nixon, Attorney
                             *




                            13
General; Bob Holden, Treasurer;
                            *
Richard A. Hanson, Commissioner
                            *      of
Administration; Robert E. Bartman,
                            *
Commissioner of Education; Missouri
                            *
State Board of Education, and
                            * its
members; Thomas R. Davis; Gary
                            *   M.
Cunningham; Sharon M. Williams;
                            *
Peter F. Herschend; Jacqueline
                            *   D.
Wellington; Betty E. Preston;
                            * Russell V.
Thompson; Rice Pete Burns; *
                            *
     Defendants-Appellants; *
                            *
Special School District of St.
                            *   Louis
County; Affton Board of Education;
                            *
Bayless Board of Education; *Brentwood
Board of Education; Clayton *Board of
Education; Ferguson-Florissant
                            *   Board
of Education; Hancock Place *Board of
Education; Hazelwood Board of
                            *
Education; Jennings Board of* Education;
Kirkwood Board of Education;* LaDue
Board of Education; Lindbergh
                            * Board of
Education; Maplewood-Richmond
                            *
Heights Board of Education; *Mehlville
Board of Education; Normandy* Board
of Education; Parkway Board *of
Education; Pattonville Board* of Educa-
tion; Ritenour Board of Education;
                            *
Riverview Gardens Board of Education;
                            *
Rockwood Board of Education;*
University City Board of Education;
                            *
Valley Park Board of Education;
                            *
Webster Groves Board of Education;
                            *
Wellston Board of Education;* St. Louis
County; Buzz Westfall, County
                            *
Executive; James Baker, Director
                            *      of




                           14
Administration, St. Louis County,
                             *
Missouri; Robert H. Peterson,* Collector
of St. Louis County "Contract* Account,"
St. Louis County, Missouri; *
                             *
             Defendants;     *
                             *
The St. Louis Career Education
                             *
District;                    *
                             *
          Defendant-Appellee;*
                             *
St. Louis Teachers' Union, Local
                             *    420,
AFT, AFL-CIO;                *
                             *
        Intervenor Below. *



    No. 96-3885


Michael C. Liddell, a minor,* by
Minnie Liddell, his mother and
                            *   next
friend; Kendra Liddell, a minor,
                            *
by Minnie Liddell, her mother
                            * and next
friend; Minnie Liddell; Roderick
                            *     D.
LeGrand, a minor, by Lois LeGrand,
                            *
his mother and next friend; *Lois
LeGrand; Clodis Yarber, a minor,
                            *     by
Samuel Yarber, his father and
                            * next
friend; Samuel Yarber; Earline
                            *   Caldwell;
Lillie Caldwell; Gwendolyn Daniels;
                            *
National Association for the*
Advancement of Colored People;
                            *
United States of America; *




                           15
    Plaintiffs-Appellees;    *
                             *
City of St. Louis;           *
                             *
                 Plaintiff; *
                             *
         v.                  *
                             *
The Board of Education of the* City of
St. Louis; Hattie R. Jackson,* President,
Board of Education of the City
                             *   of St.
Louis; Rev. Earl E. Nance, Jr.,
                             *     a
member of the Board of Education
                             *       of
the City of St. Louis; Renni* B. Shuter,
a member of the Board of Education;
                             *
of the City of St. Louis; Paula
                             *     V.
Smith, a member of the Board* of Educa-
tion of the City of St. Louis;
                             *   Dr. Albert
D. Bender, Sr., a member of *the Board
of Education of the City of *St. Louis;
Eddie G. Davis, a member of *the Board
of Education of the City of *St. Louis;
Dr. John P. Mahoney, a member* of the
Board of Education of the City
                             *   of St.
Louis; Marybeth McBryan, a member
                             *
of the Board of Education of* the City
of St. Louis; Thomas M. Nolan,
                             *   a
member of the Board of Education
                             *       of
the City of St. Louis; William
                             *   Purdy, a
member of the Board of Education
                             *       of
the City of St. Louis; Robbyn* G. Wahby,
a member of the Board of Education
                             *          of
the City of St. Louis; Madye* Henson
Whithead, a member of the Board
                             *      of
Education of the City of St.* Louis;
Dr. Cleveland Hammonds, Jr.,* Super-
intendent of      Schools for* the City of St.




                            16
Louis; Ronald Leggett, St. Louis
                            *
Collector of Revenue;       *
                            *
            Defendants;     *
                            *
State of Missouri; Mel Carnahan,
                            *
Governor of the State of Missouri;
                            *
Jeremiah (Jay) W. Nixon, Attorney
                            *
General; Bob Holden, Treasurer;
                            *
Richard A. Hanson, Commissioner
                            *      of
Administration; Robert E. Bartman,
                            *
Commissioner of Education; Missouri
                            *
State Board of Education, and
                            * its
members; Thomas R. Davis; Gary
                            *   M.
Cunningham; Sharon M. Williams;
                            *
Peter F. Herschend; Jacqueline
                            *   D.
Wellington; Betty E. Preston;
                            * Russell V.
Thompson; Rice Pete Burns; *
                            *
     Defendants-Appellants; *
                            *
Special School District of St.
                            *   Louis
County; Affton Board of Education;
                            *
Bayless Board of Education; *Brentwood
Board of Education; Clayton *Board of
Education; Ferguson-Florissant
                            *   Board
of Education; Hancock Place *Board of
Education; Hazelwood Board of
                            *
Education; Jennings Board of* Education;
Kirkwood Board of Education;* LaDue
Board of Education; Lindbergh
                            * Board of
Education; Maplewood-Richmond
                            *
Heights Board of Education; *Mehlville
Board of Education; Normandy* Board
of Education; Parkway Board *of
Education; Pattonville Board* of Educa-
tion; Ritenour Board of Education;
                            *




                           17
Riverview Gardens Board of Education;
                             *
Rockwood Board of Education;*
University City Board of Education;
                             *
Valley Park Board of Education;
                             *
Webster Groves Board of Education;
                             *
Wellston Board of Education;* St. Louis
County; Buzz Westfall, County*
Executive; James Baker, Director
                             *    of
Administration, St. Louis County,
                             *
Missouri; Robert H. Peterson,* Collector
of St. Louis County "Contract* Account,"
St. Louis County, Missouri; *
                             *
             Defendants;     *
                             *
The St. Louis Career Education
                             *
District;                    *
                             *
          Defendant-Appellee;*
                             *
St. Louis Teachers' Union, Local
                             *    420,
AFT, AFL-CIO;                *
                             *
        Intervenor Below. *



    No. 97-1736


Michael C. Liddell, a minor,* by
Minnie Liddell, his mother and
                            *   next
friend; Kendra Liddell, a minor,
                            *
by Minnie Liddell, her mother
                            * and next
friend; Minnie Liddell; Roderick
                            *     D.
LeGrand, a minor, by Lois LeGrand,
                            *
his mother and next friend; *Lois




                           18
LeGrand; Clodis Yarber, a minor,
                            *        by
Samuel Yarber, his father and
                            * next
friend; Samuel Yarber; Earline
                            *    Caldwell;
Lillie Caldwell; Gwendolyn Daniels;
                            *
National Association for the*
Advancement of Colored People;
                            *
United States of America; *
                            *
    Plaintiffs-Appellees; *
                            *
City of St. Louis;          *
                            *
                 Plaintiff; *
                            *
         v.                 *
                               *
The Board of Education of the
                            * City of
St. Louis; Hattie R. Jackson,
                            * President,
Board of Education of the City
                            *    of St.
Louis; Rev. Earl E. Nance, Jr.,
                            *      a
member of the Board of Education
                            *        of
the City of St. Louis; Renni* B. Shuter,
a member of the Board of Education;
                            *
of the City of St. Louis; Paula
                            *      V.
Smith, a member of the Board* of Educa-
tion of the City of St. Louis;
                            *    Dr. Albert
D. Bender, Sr., a member of *the Board
of Education of the City of *St. Louis;
Eddie G. Davis, a member of *the Board
of Education of the City of *St. Louis;
Dr. John P. Mahoney, a member
                            * of the
Board of Education of the City
                            *    of St.
Louis; Marybeth McBryan, a member
                            *
of the Board of Education of* the City
of St. Louis; Thomas M. Nolan,
                            *    a
member of the Board of Education
                            *        of
the City of St. Louis; William
                            *    Purdy, a




                            19
member of the Board of Education
                              *     of
the City of St. Louis; Robbyn * G. Wahby,
a member of the Board of Education
                              *        of
the City of St. Louis; Madye* Henson
Whithead, a member of the Board
                              *     of
Education of the City of St.* Louis;
Dr. Cleveland Hammonds, Jr.,* Super-
intendent of       Schools for* the City of St.
Louis;                        *
                              *
       Defendants-Appellees; *
                              *
Ronald Leggett, St. Louis Collector
                              *         of
Revenue; State of Missouri; *Mel
Carnahan, Governor of the State
                              *    of
Missouri; Jeremiah (Jay) W. *Nixon,
Attorney General; Bob Holden, *
Treasurer; Richard A. Hanson, *
Commissioner of Administration;
                              *
Robert E. Bartman, Commissioner
                              *    of
Education; Missouri State Board
                              *    of
Education, and its members; *Thomas R.
Davis; Sharon M. Williams; Peter
                              *     F.
Herschend; Jacqueline D. Wellington;
                              *
Betty E. Preston; Russell V.* Thompson;
Rice Pete Burns;              *
                              *
             Defendants;      *
                              *
Special School District of St.*   Louis
County;                       *
                              *
         Defendant-Appellant;*
                              *
Affton Board of Education; Bayless
                              *
Board of Education; Brentwood * Board
of Education; Clayton Board *of




                            20
Education; Ferguson-Florissant
                             *  Board
of Education; Hancock Place *Board of
Education; Hazelwood Board of*
Education; Jennings Board of* Education;
Kirkwood Board of Education;* LaDue
Board of Education; Lindbergh* Board of
Education; Maplewood-Richmond*
Heights Board of Education; *Mehlville
Board of Education; Normandy* Board
of Education; Parkway Board *of
Education; Pattonville Board* of Educa-
tion; Ritenour Board of Education;
                             *
Riverview Gardens Board of Education;
                             *
Rockwood Board of Education;*
University City Board of Education;
                             *
Valley Park Board of Education;
                             *
Webster Groves Board of Education;
                             *
Wellston Board of Education;* St. Louis
County; Buzz Westfall, County*
Executive; James Baker, Director
                             *    of
Administration, St. Louis County,
                             *
Missouri; Robert H. Peterson,* Collector
of St. Louis County "Contract* Account,"
St. Louis County, Missouri; *
                             *
             Defendants;     *
                             *
The St. Louis Career Education
                             *
District;                    *
                             *
          Defendant-Appellee;*
                             *
St. Louis Teachers' Union, Local
                             *    420,
AFT, AFL-CIO;                *
                             *
        Intervenor Below. *




                           21
    No. 97-1737


Michael C. Liddell, a minor,* by
Minnie Liddell, his mother and
                            *    next
friend; Kendra Liddell, a minor,
                            *
by Minnie Liddell, her mother
                            * and next
friend; Minnie Liddell; Roderick
                            *       D.
LeGrand, a minor, by Lois LeGrand,
                            *
his mother and next friend; *Lois
LeGrand; Clodis Yarber, a minor,
                            *       by
Samuel Yarber, his father and
                            * next
friend; Samuel Yarber; Earline
                            *    Caldwell;
Lillie Caldwell; Gwendolyn Daniels;
                            *
National Association for the*
Advancement of Colored People;
                            *
United States of America; *
                            *
    Plaintiffs-Appellees; *
                            *
City of St. Louis;          *
                            *
                 Plaintiff; *
                            *
         v.                 *
                               *
The Board of Education of the
                            * City of
St. Louis; Hattie R. Jackson,
                            * President,
Board of Education of the City
                            *    of St.
Louis; Rev. Earl E. Nance, Jr.,
                            *     a
member of the Board of Education
                            *       of
the City of St. Louis; Renni* B. Shuter,
a member of the Board of Education;
                            *
of the City of St. Louis; Paula
                            *     V.
Smith, a member of the Board* of Educa-




                            22
tion of the City of St. Louis;*   Dr. Albert
D. Bender, Sr., a member of *the Board
of Education of the City of *St. Louis;
Eddie G. Davis, a member of *the Board
of Education of the City of *St. Louis;
Dr. John P. Mahoney, a member * of the
Board of Education of the City*   of St.
Louis; Marybeth McBryan, a member
                              *
of the Board of Education of* the City
of St. Louis; Thomas M. Nolan,*   a
member of the Board of Education
                              *     of
the City of St. Louis; William*   Purdy, a
member of the Board of Education
                              *     of
the City of St. Louis; Robbyn * G. Wahby,
a member of the Board of Education
                              *        of
the City of St. Louis; Madye* Henson
Whithead, a member of the Board
                              *     of
Education of the City of St.* Louis;
Dr. Cleveland Hammonds, Jr.,* Super-
intendent of       Schools for* the City of St.
Louis;                        *
                              *
       Defendants-Appellees; *
                              *
Ronald Leggett, St. Louis Collector
                              *         of
Revenue;                      *
                              *
              Defendant;      *
                              *
State of Missouri; Mel Carnahan,
                              *
Governor of the State of Missouri;
                              *
Jeremiah (Jay) W. Nixon, Attorney
                              *
General; Bob Holden, Treasurer;
                              *
Richard A. Hanson, Commissioner
                              *     of
Administration; Robert E. Bartman,
                              *
Commissioner of Education; Missouri
                              *
State Board of Education, and * its




                            23
members; Thomas R. Davis; Sharon
                            *     M.
Williams; Peter F. Herschend;
                            *
Jacqueline D. Wellington; Betty
                            *    E.
Preston; Russell V. Thompson;
                            *
Rice Pete Burns;            *
                            *
     Defendants-Appellants; *
                            *
Special School District of St.
                            *   Louis
County; Affton Board of Education;
                            *
Bayless Board of Education; *Brentwood
Board of Education; Clayton *Board of
Education; Ferguson-Florissant
                            *   Board
of Education; Hancock Place *Board of
Education; Hazelwood Board of
                            *
Education; Jennings Board of* Education;
Kirkwood Board of Education;* LaDue
Board of Education; Lindbergh
                            * Board of
Education; Maplewood-Richmond
                            *
Heights Board of Education; *Mehlville
Board of Education; Normandy* Board
of Education; Parkway Board *of
Education; Pattonville Board* of Educa-
tion; Ritenour Board of Education;
                            *
Riverview Gardens Board of Education;
                            *
Rockwood Board of Education;*
University City Board of Education;
                            *
Valley Park Board of Education;
                            *
Webster Groves Board of Education;
                            *
Wellston Board of Education;* St. Louis
County; Buzz Westfall, County
                            *
Executive; James Baker, Director
                            *     of
Administration, St. Louis County,
                            *
Missouri; Robert H. Peterson,
                            * Collector
of St. Louis County "Contract
                            * Account,"
St. Louis County, Missouri; *




                           24
                             *
             Defendants;     *
                             *
The St. Louis Career Education
                             *
District;                    *
                             *
          Defendant-Appellee;*
                             *
St. Louis Teachers' Union, Local
                             *   420,
AFT, AFL-CIO;                *
                             *
        Intervenor Below. *



    No. 97-1760


Michael C. Liddell, a minor,* by
Minnie Liddell, his mother and
                            *   next
friend; Kendra Liddell, a minor,
                            *
by Minnie Liddell, her mother
                            * and next
friend; Minnie Liddell; Roderick
                            *     D.
LeGrand, a minor, by Lois LeGrand,
                            *
his mother and next friend; *Lois
LeGrand; Clodis Yarber, a minor,
                            *     by
Samuel Yarber, his father and
                            * next
friend; Samuel Yarber; Earline
                            *   Caldwell;
Lillie Caldwell; Gwendolyn Daniels;
                            *
National Association for the*
Advancement of Colored People;
                            *
United States of America; *
                            *
    Plaintiffs-Appellees; *
                            *
City of St. Louis;          *
                            *
                 Plaintiff; *




                           25
        v.                  *
                                *
The Board of Education of the* City of
St. Louis; Hattie R. Jackson,* President,
Board of Education of the City
                             *    of St.
Louis; Rev. Earl E. Nance, Jr.,
                             *      a
member of the Board of Education
                             *        of
the City of St. Louis; Renni* B. Shuter,
a member of the Board of Education;
                             *
of the City of St. Louis; Paula
                             *      V.
Smith, a member of the Board* of Educa-
tion of the City of St. Louis;
                             *    Dr. Albert
D. Bender, Sr., a member of *the Board
of Education of the City of *St. Louis;
Eddie G. Davis, a member of *the Board
of Education of the City of *St. Louis;
Dr. John P. Mahoney, a member* of the
Board of Education of the City
                             *    of St.
Louis; Marybeth McBryan, a member
                             *
of the Board of Education of* the City
of St. Louis; Thomas M. Nolan,
                             *    a
member of the Board of Education
                             *        of
the City of St. Louis; William
                             *    Purdy, a
member of the Board of Education
                             *        of
the City of St. Louis; Robbyn* G. Wahby,
a member of the Board of Education
                             *           of
the City of St. Louis; Madye* Henson
Whithead, a member of the Board
                             *       of
Education of the City of St.* Louis;
Dr. Cleveland Hammonds, Jr.,* Super-
intendent of      Schools for* the City of St.
Louis;                       *
                             *
       Defendants-Appellees; *
                             *
Ronald Leggett, St. Louis Collector
                             *            of
Revenue; State of Missouri; *Mel




                            26
Carnahan, Governor of the State
                            *    of
Missouri; Jeremiah (Jay) W. *Nixon,
Attorney General; Bob Holden,
                            *
Treasurer; Richard A. Hanson,
                            *
Commissioner of Administration;
                            *    Robert
E. Bartman, Commissioner of *Education;
Missouri State Board of Education,
                            *        and
its members; Thomas R. Davis;
                            *
Sharon M. Williams; Peter F.* Herschend;
Jacqueline D. Welllington; Betty
                            *     E.
Preston; Russell V. Thompson;
                            * Rice
Pete Burns;                 *
                            *
            Defendants;     *
                            *
Special School District of St.
                            *   Louis
County;                     *
                            *
        Defendant-Appellant;*
                            *
Affton Board of Education; Bayless
                            *
Board of Education; Brentwood
                            * Board
of Education; Clayton Board *of
Education; Ferguson-Florissant
                            *   Board
of Education; Hancock Place *Board of
Education; Hazelwood Board of
                            *
Education; Jennings Board of* Education;
Kirkwood Board of Education;* LaDue
Board of Education; Lindbergh
                            * Board of
Education; Maplewood-Richmond
                            *
Heights Board of Education; *Mehlville
Board of Education; Normandy* Board
of Education; Parkway Board *of
Education; Pattonville Board* of Educa-
tion; Ritenour Board of Education;
                            *
Riverview Gardens Board of Education;
                            *
Rockwood Board of Education;*




                           27
University City Board of Education;
                             *
Valley Park Board of Education;
                             *
Webster Groves Board of Education;
                             *
Wellston Board of Education;* St. Louis
County; Buzz Westfall, County*
Executive; James Baker, Director
                             *    of
Administration, St. Louis County,
                             *
Missouri; Robert H. Peterson,* Collector
of St. Louis County "Contract* Account,"
St. Louis County, Missouri; *
                             *
             Defendants;     *
                             *
The St. Louis Career Education
                             *
District;                    *
                             *
          Defendant-Appellee;*
                             *
St. Louis Teachers' Union, Local
                             *    420,
AFT, AFL-CIO;                *
                             *
        Intervenor Below. *



    No. 97-2378


Michael C. Liddell, a minor,* by
Minnie Liddell, his mother and
                            *   next
friend; Kendra Liddell, a minor,
                            *
by Minnie Liddell, her mother
                            * and next
friend; Minnie Liddell; Roderick
                            *     D.
LeGrand, a minor, by Lois LeGrand,
                            *
his mother and next friend; *Lois
LeGrand; Clodis Yarber, a minor,
                            *     by
Samuel Yarber, his father and
                            * next




                           28
friend; Samuel Yarber; Earline
                            *   Caldwell;
Lillie Caldwell; Gwendolyn Daniels;
                            *
National Association for the*
Advancement of Colored People;
                            *
United States of America; *
                            *
    Plaintiffs-Appellees; *
                            *
City of St. Louis;          *
                            *
                 Plaintiff; *
                            *
     v.                     *
                            *
The Board of Education of the
                            * City of
St. Louis; Hattie R. Jackson,
                            * President,
Board of Education of the City
                            *   of St.
Louis; Rev. Earl E. Nance, Jr.,
                            *     a
member of the Board of Education
                            *       of
the City of St. Louis; Renni* B. Shuter,
a member of the Board of Education;
                            *
of the City of St. Louis; Paula
                            *     V.
Smith, a member of the Board* of Educa-
tion of the City of St. Louis;
                            *   Dr. Albert
D. Bender, Sr., a member of *the Board
of Education of the City of *St. Louis;
Eddie G. Davis, a member of *the Board
of Education of the City of *St. Louis;
Dr. John P. Mahoney, a member
                            * of the
Board of Education of the City
                            *   of St.
Louis; Marybeth McBryan, a member
                            *
of the Board of Education of* the City
of St. Louis; Thomas M. Nolan,
                            *   a
member of the Board of Education
                            *       of
the City of St. Louis; William
                            *   Purdy, a
member of the Board of Education
                            *       of
the City of St. Louis; Robbyn
                            * G. Wahby,




                           29
a member of the Board of Education
                             *        of
the City of St. Louis; Madye* Henson
Whithead, a member of the Board
                             *     of
Education of the City of St.* Louis;
Dr. Cleveland Hammonds, Jr.,* Super-
intendent of      Schools for* the City of St.
Louis;                       *
                             *
       Defendants-Appellees; *
                             *
Ronald Leggett, St. Louis Collector
                             *         of
Revenue; State of Missouri; *Mel
Carnahan, Governor of the State
                             *    of
Missouri; Jeremiah (Jay) W. *Nixon,
Attorney General; Bob Holden,* Treasurer;
Richard A. Hanson, Commissioner
                             *     of
Administration; Robert E. Bartman,
                             *
Commissioner of Education; Missouri
                             *
State Board of Education, and* its
members; Thomas R. Davis; Sharon
                             *
M. Williams; Peter F. Herschend;
                             *
Jacqueline D. Wellington; Betty
                             *    E.
Preston; Russell V. Thompson;*
Rice Pete Burns; Special School
                             *
District of St. Louis County;*
                             *
                      Defendants;
                             *
                             *
Affton Board of Education; Bayless
                             *
Board of Education; Brentwood* Board
of Education; Clayton Board *of
Education;                   *
                             *
     Defendants-Appellants; *
                             *
Ferguson-Florissant Board of* Education;




                            30
                            *
             Defendant;     *
                            *
Hancock Place Board of Education;
                            *
Hazelwood Board of Education;
                            *
                            *
     Defendants-Appellants; *
                            *
Jennings Board of Education;*
                            *
             Defendant;     *
                            *
Kirkwood Board of Education;* LaDue
Board of Education; Lindbergh
                            * Board of
Education;                  *
                            *
     Defendants-Appellants; *
                            *
Maplewood-Richmond Heights Board
                            *
of Education;               *
                            *
             Defendant;     *
                            *
Mehlville Board of Education;
                            *
                            *
        Defendant-Appellant;*
                            *
Normandy Board of Education;* Parkway
Board of Education;         *
                            *
            Defendants;     *
                            *
Pattonville Board of Education;
                            *    Ritenour
Board of Education;         *
                            *
     Defendants-Appellants; *
                            *
Riverview Gardens Board of Education;
                            *




                           31
            Defendant;       *
                             *
Rockwood Board of Education;*
                             *
        Defendant-Appellant;*
                             *
University City Board of Education;
                             *
                             *
              Defendant;     *
                             *
Valley Park Board of Education;
                             *
Webster Groves Board of Education;
                             *
                             *
     Defendants-Appellants; *
                             *
Wellston Board of Education;* St. Louis
County; Buzz Westfall, County*
Executive; James Baker, Director
                             *    of
Administration, St. Louis County,
                             *
Missouri; Robert H. Peterson,* Collector
of St. Louis County "Contract* Account,"
St. Louis County, Missouri; *
                             *
             Defendants;     *
                             *
The St. Louis Career Education
                             *
District;                    *
                             *
          Defendant-Appellee;*
                             *
St. Louis Teachers' Union, Local
                             *    420,
AFT, AFL-CIO;                *
                             *
        Intervenor Below. *




                           32
               Submitted:   July 17, 1987


Filed: August 6, 1997


Before MCMILLIAN, HEANEY, and FAGG, Circuit Judges.


HEANEY, Circuit Judge.

    We have consolidated for oral argument and opinion
these appeals challenging several recent orders of the
United States District Court for the Eastern District of
Missouri that modify the vocational education program for
the St. Louis metropolitan area.     Specifically, these
appeals contest the district court’s: (1) creation of
the St. Louis Career Education District (CED) and
appointment of an interim board to direct the CED; (2)
determination that as of January 1997 the vocational
education system for the St. Louis metropolitan area,
then operated by the Special School District of St. Louis
County (SSD), had not achieved unitary status; and (3)
funding orders designed to ensure operation of the CED
for the 1997-98 school year. As a threshold matter, it
is argued that the district court abused its discretion
in issuing the above orders without holding a hearing and
making the necessary findings of facts and conclusions of
law based on a developed record. Although we recognize
the district court’s intimate involvement with this case
over the last seventeen years, we agree that it is
necessary for the district court to develop the factual
record and legal conclusions in a manner that is

                            33
reviewable by this court. We thus remand to the district
court to hold a prompt hearing on the issues raised in
this consolidated appeal as well as the unaddressed
issues of long-term governance, finance, and structure of
the vocational education program in the St. Louis
metropolitan area. Thereafter, the district court is to
enter a comprehensive order on these matters consistent
with the decisions of the United States




                           34
Supreme Court and this court, the ultimate aim of which
will be to ensure that the young men and women of all
races--whether they live in the city or the county--will
at long last have an equal opportunity to secure a
quality, integrated vocational education that will train
them to be productive members of the St. Louis
metropolitan area.

                           I.

    In the mid-1960s, the State of Missouri established
two vocational education systems for the St. Louis
metropolitan area: one in St. Louis County and the other
in the City of St. Louis. In 1980, pursuant to actions
filed by black parents and teachers, the district court
found that the school districts had been established to
create a dual system of vocational education:            a
predominantly white district in St. Louis County and a
predominantly black district in the City of St. Louis.
Liddell v. Board of Educ., 491 F. Supp. 351, 358 (E.D. Mo.
1980).   The court further found that the State had the
power to merge the dual system and that the State’s
failure to do so was “part and parcel of the State’s
failure to eradicate root and branch the dual system it
once formally mandated.” Id. The court directed that the
State, the United States, and the Board of Education for
the City of St. Louis (City Board) develop a plan for “the
consolidation or merger and full desegregation of the
separate vocational education programs operated by the
[SSD] and the school district of the City of St. Louis,
for implementation in the 1981-82 school year.” Id. at
353. We affirmed. Liddell v. Board of Educ., 667 F.2d
643, 651 (8th Cir. 1981). We noted that the SSD had been


                            35
joined as a defendant and that there was no reason why a
consolidated, integrated vocational school could not be
opened at the beginning of the 1981-82 school year.

    In May 1981, the parties negotiated a settlement
agreement that was approved in substance by the district
court after a hearing. The agreement did not require the
establishment of a consolidated, integrated vocational
school, but rather permitted the SSD and the City Board to
operate their own vocational schools and set racial goals
for each school. The State, as the primary constitutional
violator, was given responsibility




                            36
to fund elements of the plan.       The remedy was to be
effective for a five-year period.        The Metropolitan
Coordinating Committee (MCC), made up of representatives
from the City Board, the SSD, and the State, was appointed
by the court to monitor and administer vocational
education and to ensure that the various schools met
court-ordered racial balances.      This court affirmed.
Liddell v. Board of Educ., 677 F.2d 626 (8th Cir. 1982).
We noted that if the plan did not result in the
integration of vocational schools, a complete merger of
the city and county systems could be ordered. Id. at 636.

    In 1986 and 1987, the district court adjusted the 1980
plan, ordering the SSD and the city district to each
continue offering vocational education, modifying the
racial goals, and requiring the State to pay the costs of
interdistrict transportation.   Liddell v. Board of Educ.,
654 F. Supp. 334, 339, 342 (E.D. Mo. 1987); (L(746)86).
Because of declining vocational enrollment, the district
court also ordered two county technical schools closed,
leaving one technical school in the county and one in the
city. Liddell, 654 F. Supp. at 337. This court approved
the revised plan as being within the informed discretion
of the district court but ordered the district court to
conduct a hearing to determine whether one of the county
schools should be closed. Liddell v. Board of Educ., 822
F.2d 1446, 1455-57 (8th Cir. 1987).       We reminded the
district court that it had broad authority to provide a
quality, integrated system for the black and white
children of the St. Louis metropolitan area, id. at 1455,
and that if the voluntary plan as ordered did not work,
the district court and this court retained the authority
to direct a complete merger of the vocational programs


                            37
with a unified governing and taxing structure.    Id. at
1460.

    The district court conducted a seven-day hearing on
the closure issue and the future of integrated vocational
education. After the hearing, the district court directed
the parties to work out a plan designating the St. Louis
Community College as the sole provider of vocational
education in the city and the county.     See Liddell v.
Board of Educ., 733 F. Supp. 1324, 1325 (E.D. Mo. 1990)
(citing district court order




                           38
L(2293)89).    This attempt failed because turf battles
between the City Board and the SSD led the St. Louis
Community College to withdraw its participation. Id. In
1988, the city’s only vocational school was converted into
a magnet school. See Liddell v. Board of Educ., 758 F.
Supp. 499, 500 (E.D. Mo. 1991).

    In 1990, the district court stated its “profound lack
of confidence in either the City Board or the [SSD]’s
ability to manage a secondary vocational-education system
which meets the needs of all students and parents” and
noted that neither district had demonstrated any interest
in renovating the antiquated vocational education system.
 Liddell, 733 F. Supp. at 1325-26.     Although the court
stated its belief that a single governing entity would be
the best way to administer a stable, integrated system, it
recognized the difficulties inherent in that option. Id.
at 1327-28.     Focusing on the need for excellence in
education, the district court proposed a restructured
system whereby the SSD and the City Board would each
operate   a   racially-balanced   program   and,   through
incentives and innovation, compete for students. Id. at
1328. The State was required to pay the transportation
costs for the interdistrict transfers. Id. at 1330.

    Less than one year later, in January 1991, the
district court determined that the 1990 plan was not
working and determined that a single, unified provider of
vocational education was the only way to ensure that a
quality, integrated vocational education would be provided
to all the students of the St. Louis metropolitan area.
Liddell, 758 F. Supp. at 503-05.      The district court,



                            39
without a hearing,1 designated the SSD as the sole provider
of vocational education beginning with the 1991-92 school
year.    The State was ordered to pay interdistrict
transportation and other costs.       Id.   On appeal, we
recognized the concern that the SSD, elected exclusively
by county residents, might




      1
        The City Board, the Liddell plaintiffs, and the St. Louis teachers’ union asserted
that they were entitled to a hearing on the matter. Board of Educ. v. Missouri, 936 F.2d
993, 996 (8th Cir. 1991). The SSD argued that a hearing was unnecessary. Because
the district court previously held a comprehensive seven-day hearing, which included
the issue of single governance, we agreed that no hearing was required. Id. at 996-97.
                                           40
not have the interests of the city students at heart.
Liddell v. Board of Educ., 936 F.2d 993, 997 (8th Cir.
1991).    Nonetheless, noting that the district court
retained the power to consolidate the dual system, we
agreed with the district court that the SSD was the only
existing entity capable of providing a viable, ongoing,
vocational education program for both county and city
students. Id. We emphasized the vital importance of the
SSD operating vocational educational facilities in the
city. Id. at 998. The SSD assured this court that it had
both the financial means and the intention to do so.
Moreover, we noted that the district court had the power
to require the parties to provide the necessary funds for
a quality, integrated education. Id. at 999.


    Rather than opening a city site, as advised by the
district court and our court, the SSD reopened one of the
two county schools previously closed by court order. For
the city, the SSD developed a three-phase plan, which
called for the opening of over twenty-five satellite
sites, with the possibility of later consolidation of the
satellite sites into one facility. Three years later, the
MCC reported to the district court that the SSD’s
performance in complying with its city-site plan was “poor
with little prospect for improvement.” G(1002)93. The
MCC highlighted, in particular, the SSD’s failure to
provide vocational education to city students:      it had
made only three of the proposed twenty-five satellite
programs available and, after two years, only sixteen
students were participating in a city-site program. Id.
The report also stated that the city programs appeared to
receive little support from the SSD administration.


                            41
     On March 22, 1995, the MCC and the SSD issued a joint
report    which   recognized    that   under   the   SSD’s
administration, the opportunities for city and county
students for vocational education were uneven. G(1511)95.
They recommended the appointment of a planning body to
develop the specific operating details for implementing a
comprehensive vocational education program. Specifically,
the planning board should consider a single, independent
entity to administer vocational education for city and
county students and the establishment of one or more four-
year




                            42
academies, at least one to be located in the city.     The
planning committee was to make recommendations with
respect to the level and sources of funding. The joint
report suggested that July 1996 was a realistic date for
transition to the new program and that when the designated
entity began to provide vocational education, the court
should declare vocational education in the city and county
unitary.

    On April 26, 1995, after all parties had an
opportunity to comment, the district court found “that the
current vocational education plan is not achieving the
goals of this case” and that the need for a four-year
academy in the city was supported by the record and would
be a major step toward compliance with earlier court
orders. G(1562)95. Agreeing with the joint report, the
district court stated that the “creation of a new
independent governing entity [to be called the Career
Education District (CED)] would best ensure the delivery
of a quality, integrated vocational education system for
all students in the St. Louis area.” Id. Accordingly,
the court appointed a planning coordinator who was to
report to the court on a proposed schedule and budget for
the planning process. It ordered that the SSD continue to
be the sole provider for vocational education for the
1995-96 school year. No appeal was taken from this order.

    On   March 21, 1996, after considering budget
recommendations, the district court ordered the SSD to pay
to the CED $2.45 million as interim funding. The SSD
promptly appealed. This court issued a stay. While the
appeal was pending, the CED, the State of Missouri, the
City Board, and the SSD entered into a joint stipulation
and   settlement   agreement   that   provided   for   the
                            43
establishment of an interim vocational education site in
St. Louis with the State, the City Board, and the SSD each
to pay an equal amount for the operation of the school for
the 1996-97 school year. G(2084)96. The SSD’s appeal was
withdrawn.

    On June 25, 1996, the district court entered an order
creating the CED.    G(2122)96.    It named the initial
members of the board of education and directed the




                            44
State, the City Board, and the SSD each to pay the CED’s
fiscal agent $330,444 on or before July 1, 1996; September
3, 1996; and January 15, 1997. The State, the City Board,
and the SSD all appeal or cross-appeal from this order.

    On July 10, 1996, the SSD filed a motion seeking a
declaration that the vocational educational system had
achieved unitary status and requesting the court to
relinquish control of the system and to return control to
state and local authorities. The SSD requested a hearing.
Baffled by the timing of the SSD’s motion after the
creation of the CED, the district court denied the motion
without a hearing. G(2288)97. Consistent with its April
1995 order, the district court reiterated that the record
documented the SSD’s failure to accomplish the goal of
providing a quality, integrated vocational education
system for St. Louis area students. The State and the SSD
also appeal this order.

    On March 21, 1997, the district court ordered the SSD
to transfer $490,780 to the CED on or before the 28th of
that month to be used by the CED for the 1997-98 school
year.   It noted that the SSD had unspent vocational
education funds of $532,200 from the 1996-97 school year.
The SSD and certain St. Louis County school districts
appeal this order.

    On May 8, 1997, the district court ordered the CED to
assume responsibility for operating all secondary
vocational public education in the city and county of St.
Louis. The court set a hearing to consider proposals for
the CED’s 1997-98 budget. On June 13, 1997, after a two-
day hearing, the district court adopted a $22 million
budget with the City Board to provide $7.2 million and the
                            45
SSD to provide $14.8 million to the CED. G(2450)97. It
ordered the State to continue to provide the city-to-
county and county-to-city transportation, the SSD to lease
three county technical schools to the CED for $1 per site,
and the State to pay $800,000 to the CED by July 15, 1997
for the renovation of Southwest High School to accommodate
an additional 120 students.




                            46
    The SSD moved this court to stay the order pending
resolution of the above appeals.      It suggested as an
alternative that to maintain the status quo for the 1997-
98 school year, the CED operate the city site, known as
the Career Academy, and the SSD operate the three
vocational schools in the county; it further proposed that
the CED receive the same amount for the 1997-98 school
year as it received for the prior year, less the one-time,
start-up and capital costs and including the cost of
educating 120 new students. We granted the stay until
July 17, 1997, when the above appeals were argued and
submitted.   The following day, in anticipation of this
opinion, we ordered modification of the district court’s
June 13, 1997 order.

                          II.

    These appeals challenge the district court’s orders
creating the CED, denying unitary status, and providing
the CED with interim funding.     As part of each appeal,
it is argued that the district court erred in failing to
hold an evidentiary hearing and to make the necessary
findings of fact and conclusions of law before it issued
these orders. It is countered that the district court’s
decisions were fully supported by the record.          The
district court had before it numerous status and
monitoring reports to which the parties had an opportunity
to respond.     Moreover, the court has been closely
monitoring this school desegregation case for nearly
seventeen years, giving it an intimate knowledge of its
history and development.




                            47
    We acknowledge that in this long and protracted case
the district court has issued several orders modifying
the original plan without holding a formal hearing and
that, on several occasions, we have sustained these
orders. Those past decisions, which either have not been
appealed or have been appealed and affirmed, are the law
of the case and need not be revisited. The importance of
the decisions on appeal, however, necessitates a formal
hearing and detailed findings by the district court to
support its decision. While the record is replete with
information in the form of written documents that     if
accepted in full may well support the district court’s
denial of




                           48
unitary status, the parties are entitled to more, and
this court must have more to review carefully the
district court’s decision.       As the Supreme Court
admonished this court, where there is a need for detailed
articulation of findings, we should not attempt to
assemble an adequate record from the various reports that
have been filed by the parties or by court-appointed
committees followed by district court orders.         See
Missouri v. Jenkins, 115 S. Ct. 2038, 2055 (1995)
(requiring a hearing for determination of partial unitary
status). Accordingly, we must remand the appealed orders
to the district court for a formal hearing followed by
comprehensive and detailed findings of fact and
conclusions of law.

      It is imperative that all of the issues now before
us be addressed in a single, comprehensive proceeding and
resolved well before the start of the 1998-99 school
year.     As to the unitary status motion, there is no
doubt that the vocational education program in the St.
Louis metropolitan area was racially segregated.      See
Liddell, 491 F. Supp. at 358 (finding a dual system had
been created for vocational education).     Thus, as the
Supreme Court has made clear, it must be demonstrated
that all steps necessary to eliminate the vestiges of an
unconstitutional de jure system have been taken. Freeman
v. Pitts, 503 U.S. 467, 485 (1992); Board of Educ. v.
Dowell, 498 U.S. 237, 245-46 (1991); Green v. County Sch.
Bd., 391 U.S. 430, 439 (1968).      In this inquiry, the
district court should be guided by the broad goal of
providing equal opportunities for quality, integrated
vocational education for both city and county students,
particularly the long-standing concern that a vocational


                           49
education facility be located in the city.2                           See Liddell,
936 F.2d at 998.




      2
         We do not hold or imply that each of the twelve court-ordered goals as outlined
in the March 7, 1996 report of the Vocational Education Oversight Office must be
achieved to meet constitutional requirements for the establishment of unitary status.
It is for the district court to determine whether or the extent to which each of the goals
must be achieved to meet constitutional standards and to do this after hearing and
factfinding.
                                           50
    Should the district court determine that unitary
status has not yet been attained, it must then turn to
the question of the appropriate remedy at this stage in
light of the goals of this case and the previous attempts
to achieve a quality, integrated vocational education
system.   As set forth at length in this opinion, the
district court has pursued several alternatives that have
to date proved unsuccessful. If the court so determines
once again, it must fashion a remedy that is now feasible
and most promising to be effective in light of what has
already been tried. See Green, 391 U.S. at 439 (listing
several inquiries for assessing the effectiveness of a
plan to disestablish state-imposed segregation). Whether
or not the district court adheres to its decision to
establish a single independent body to administer
vocational education in both the city and the county, it
must set forth in a reasoned, detailed decision the basis
for the remedy it imposes. Jenkins III, 115 S. Ct. at
2055.

    In addition, the district court must determine how
the remedy will be administered, including the questions
of governance, funding, and structure, beyond the 1997-98
school year. In the interest of judicial economy and the
need for stability for students, parents, and faculty, it
is critical that a decision be reached promptly so that,
in the event of further appeals, there is no disruption
to the 1998-99 school year.

    Pending resolution of this matter, vocational
education must continue.      Recognizing the practical
difficulties inherent in any interim plan, we believe the
preferable alternative is to leave the administration of
vocational education as it was during the 1996-97 school
                            51
year. Cf. Dayton Bd. of Educ. v. Brinkman, 443 U.S. 406,
421 (1977) (permitting plan from previous school year to
remain in effect pending resolution of appropriate
remedy). Accordingly, the CED shall continue to operate
the Career Academy at Southwest High School for the 1997-
98 school year, including the acceptance of a new class of
approximately 120 students.    The SSD shall continue to
operate the three county technical vocational schools for
the 1997-98 school year and will assume the use and
responsibility for maintenance of the facilities. The CED
and the SSD shall be funded from the sources identified in
the district court’s June 13, 1997




                            52
order so as to permit each of them to operate their
respective vocational schools in accordance with the 1997-
98 budget.3 The State shall pay $800,000 to the CED to
be used for the purposes specified in the June 13, 1997
order. The State shall also continue to fund the costs of
transportation for city-to-county and county-to-city
transfers.

    Representatives of the CED and the SSD shall meet
immediately with the district court to resolve the details
necessary to implement this plan, such as curriculum,
faculty and staff, computers, and bussing schedules. The
record in this case as to cooperation between the parties
and   with the district court is not impressive.
Cooperation is now essential to meet the needs of students
who desire a vocational education, and the district court
should issue the orders necessary to achieve this end. We
know that a formal hearing followed by factual findings is
impossible if all questions relating to the 1997-98 school
year are to be resolved in time for the school year to
proceed as scheduled. Thus, the district court may make
any orders it believes are necessary for the coming school
year without further hearings or findings of fact.

    The time has come to move beyond turf battles between
the State, the city schools, and the county schools.
Students of all races, whether they live in the city or
the county, are entitled to an opportunity to have a
quality, integrated vocational education now, not at some


      3
       In addition, the district court may need to reconsider its March 21, 1997 order
requiring the SSD to transfer $490,780 to the CED in light of our reallocation of
responsibilities for vocational education for the 1997-98 school year.
                                          53
distant time.   Accordingly, we remand to the district
court for actions consistent with this opinion.




                          54
A true copy.

    Attest.

        CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                       55